—Order unanimously affirmed with costs. Memorandum: Surrogate’s Court properly dismissed the cross petition of respondent seeking an order directing petitioners to. adhere to the terms of decedent’s will in distributing the income from the Evans-Devereux Memorial Fund, a charitable trust created by article Eleventh of the will. Respondent, decedent’s grandson and a person in whose honor the trust was created, lacks standing to challenge petitioners’ administration of the trust (see generally, Aleo Gravure v Knapp Found., 64 NY2d 458, 465-466; Matter of James, 22 Mise 2d 1062, 1067-1068). Rather, standing to enforce the trust or challenge petitioners’ administration of it is restricted to the Attorney General (see, EPTL 8-1.1 [f]; 8-1.4; Matter of May, 213 AD2d 838, 839-840, Iv dismissed 85 NY2d 1032; Matter of De Long, 169 AD2d 1005, 1006, Iv denied 77 NY2d 809). (Appeal from Order of Erie County Surrogate’s Court, Mattina, S. — EPTL.) Present — Pigott, Jr., P. J., Green, Wisner, Kehoe and Burns, JJ.